        Case 7:19-cr-00175-UA Document 8 Filed 03/14/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                       x

 UNITED STATES OF AMERICA
                                             INDICTMENT
               V. -

                                             19 Cr. 1
 PAUL ELMOWSKY/


             Defendant.


                                       x


                               COUNT ONE

     The Grand Jury charges:


     On or about December 31, 2018, in the Southern District of


New York/ PAUL ELMOWSKY, the defendant/ knowingly did receive


and possess a firearm which was not registered to him in the


National Firearms Registration and Transfer Record/ to wit/ an


Uzi Model Mini Auto 9MM firearm, which is a weapon made from a


rifle which weapon as modified has an overall length of less


than 26 inches and a barrel less than 16 inches in length.


(Title 26, United StafcQsT^ode, Sections 5845(a)(4) and 5861(d).



                                                  MA
FOREPERSON                             GEOFF^m" ^\ BERMAN
                                       United States Attorney
Case 7:19-cr-00175-UA Document 8 Filed 03/14/19 Page 2 of 2




         Form No. USA-33S-274 (Ed. 9-25-58)




            UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK



              UNITED STATES OF AMERICA

                           V.


                    PAUZ. ELMOWSKY/

                                         Defendant



                       INDICTMENT

                         19 Cr.


             (26 U.S.C. §§ 5845 and 5861)

                  GEOFFREY S. BERMAN
                United States Attorney




                       Foreperson
